705 N.W.2d 398 (2005)
Gary R. MEYER, Relator,
v.
GEORGE F. COOK CONSTRUCTION COMPANY, and State Fund Mutual Insurance Company, Respondents, and
Gresser Concrete, and Liberty Mutual Insurance Company, Respondents, and
Stellar Concrete & Masonry, and Lumbermen's Underwriting Alliance, Respondents.
No. A05-1475.
Supreme Court of Minnesota.
October 31, 2005.
Raymond R. Peterson, McCoy, Peterson & Jorstad, Minneapolis, MN, for Relator.
Kim D. Amundson, Lynn, Scharfenberg & Associates, Minneapolis, MN, for Respondent Cook and State Fund Mutual Insurance Company.
Ross K. Menk, The Law Offices of Powell & Robinson, St. Paul, MN, for Respondent Gresser and Liberty Mutual Insurance Company.
Julie A. Williams, Law Office of Elizabeth Holden Hill, P.A., Minnetonka, MN, for Respondent Stellar.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2005, be, and the same is, affirmed without opinion. *399 See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Kathleen A. Blatz
Chief Justice